Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 1 of 55




                      EXHIBIT 8
                                                                           EXHIBIT 8
      Case 3:20-cv-00215-KRG Document 59-10   Filed
                                        Received     10/26/20
                                                 7/13/2020 4:32:04 Page  2 of 55
                                                                   PM Supreme Court Middle District


                                                    Filed 7/13/2020 4:32:00 PM Supreme Court Middle District
                                                                                             108 MM 2020

                   IN THE SUPREME COURT OF PENNSYLVANIA


Michael Crossey, Dwayne Thomas,
Irvin Weinreich, Brenda Weinreich, and
the Pennsylvania Alliance for Retired
Americans,
                 Petitioners,

      v.                                        No. 108 MM 2020
Kathy Boockvar, Secretary of the
Commonwealth, and Jessica Mathis,
Director of the Bureau of Election
Services and Notaries,
                 Respondents.


    AMENDED PETITION FOR DECLARATORY AND INJUNCTIVE
                         RELIEF
             Petitioners Michael Crossey, Dwayne Thomas, Irvin Weinreich,

Brenda Weinreich, and the Pennsylvania Alliance for Retired Americans file this

Amended Petition for Declaratory and Injunctive Relief against Respondents Kathy

Boockvar in her official capacity as Secretary of the Commonwealth and Jessica

Mathis in her official capacity as the Director of the Bureau of Election Services and

Notaries, and allege as follows:

                                NATURE OF ACTION
             Pennsylvania’s June 2, 2020 primary election, set amidst a global

pandemic, proved to be a true voting rights debacle. Despite multiple lawsuits

seeking emergency extensions of deadlines to avoid disenfranchisement, and
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 3 of 55




numerous county officials warning of the dangers the June 2 primary would present

to public health and safety, the Commonwealth failed to take action to ensure that

all those who wanted to vote could do so and have their votes counted. Measures

like Act 12 of 2020 and the directives of the Department of State proved to be vastly

insufficient and failed to ensure access to the ballot box. Many in-person voters

showed up at their usual polling places only to discover they had been shut down,

sometimes with not even as little as a sign informing them such. Those who tried to

vote by mail in accordance with the Commonwealth’s recommendations faced

similar woes. Despite Governor Wolf’s last-minute emergency order extending

mail-in and absentee ballot (collectively, “mail ballot”) deadlines by a week in six

counties affected by protest activity, thousands of voters who had requested mail

ballots were either forced to use provisional ballots at the polls, or worse,

disenfranchised altogether after tens of thousands of mail ballots did not even arrive

at voters’ homes until the week after the primary. Things should have gone better,

to say the least.

              Pennsylvania finds itself in the midst of an unprecedented global

pandemic. The highly infectious coronavirus (“COVID-19”) has rapidly spread

throughout the country. As of this filing alone, there are 99,794 confirmed cases of

COVID-19 in Pennsylvania, and 6,950 deaths. The federal government has indicated

that COVID-19 will persist at least into the fall, if not longer. The Director of the




                                         -2-
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 4 of 55




Centers for Disease Control and Prevention recently cautioned that the country may

encounter a second, more deadly wave of COVID-19, which will “be even more

difficult than the one we just went through.”1 This means that the November election

will occur, once again, in the middle of a severe public health crisis. The massive

volume of applications for mail ballots requested by Pennsylvania voters during the

primary, and the ensuing strain it placed on the Commonwealth’s election

administration, was only a glimpse of what is likely to unfold come November’s

general election—where voter turnout is historically much higher. Pennsylvanians

will again be forced to choose between risking their health and safety to vote in

person or risk disenfranchisement at the hands of a structurally deficient vote by mail

system.

              Perhaps most troubling, preventative measures could have been taken

in advance of the June 2 primary that would have alleviated much of the confusion

and disenfranchisement that ultimately resulted. But while the primary has now

come and gone, it is not too late for the Commonwealth to correct course in time for

the general election. As one desperate and frustrated county elections director put it,




1
 Zack Budryk, CDC director warns second wave of coronavirus might be ‘more difficult’, THE
HILL (Apr. 21, 2020), https://thehill.com/policy/healthcare/493973-cdc-director-warns-second-
wave-of-coronavirus-might-be-more-difficult




                                            -3-
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 5 of 55




“We’ve been saying what was going to happen, and nobody was listening to us, and

it happened . . . I hope they’ll listen to us now.”2

              Petitioners, like many election officials, also sounded the alarm on the

Commonwealth’s failure to take adequate precautions and implement safeguards to

prevent disenfranchisement ahead of the June 2 primary and the November general

election, even identifying the likely barriers to the franchise during the COVID-19

pandemic, all of which were borne out in the June 2 primary. All indications are that

in-person voting will be severely compromised in the upcoming general election, as

it was in the June primary, and the backlogs, processing and mailing delays, and

resulting disenfranchisement that plagued the vote by mail system will be magnified

exponentially in the fast-approaching general election. But the Commonwealth has

yet to implement adequate safeguards to ensure a free and equal election in which

all citizens have a meaningful opportunity to vote, as required by the Pennsylvania

Constitution, without risking their health and safety.

              As the Commonwealth turns to the general election in November, little

has changed, and its citizens still do not have sufficient access to safe and reliable

means to exercise their constitutional right to vote during the COVID-19 pandemic.


2
 Jonathan Lai, Tens of thousands of Pennsylvania mail ballots were turned in after the deadline.
November could be worse., PHILA. INQUIRER (June 10, 2020),
https://www.inquirer.com/politics/election/pa-mail-ballots-deadline-2020-primary-election-
20200610.html?fbclid=IwAR1lgxciLknrb75yq2VFjfTJ12wdnJXxBPcycDjyYO1T1bLC11IXiCq
df6A




                                             -4-
          Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 6 of 55




The same obstacles to the franchise remain: (a) in-person voting will be severely

restricted due to shortages of poll workers, polling locations, and the need to follow

social distancing guidelines; (b) as in June, thousands of voters will not be able to

meet Pennsylvania’s Election Day ballot receipt deadline because of backlogs in

processing record numbers of mail ballot requests and delays or disruptions in mail

delivery of said ballots in both directions; (c) voters, including elderly and

immunocompromised individuals, cannot seek assistance from third parties—not

even immediate family members—to return their mail ballots to avoid mail delivery

delays or the risk of exposure to COVID-19; and (d) those who submit their ballots

by mail must provide their own postage in most cases, which imposes monetary and

transaction costs at a time when many Pennsylvanians are suffering from the

devastating economic impact of COVID-19, and requires voters who do not have

stamps at home to subject themselves to public health risks in order to visit a post

office or return their ballots in-person.

                Much is left to do in order to guarantee a free and equal election come

November. As one county commissioner observed, the need for additional

safeguards should have been clear “the day after the election. It was so obvious.”3

The 1.8 million mail ballot applications for the June 2 primary, while unprecedented

for the Commonwealth (approximately 84,000 absentee ballots were cast in the 2016

3
    Id.




                                            -5-
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 7 of 55




primary), will pale in comparison to the ballots requested and submitted for the

November election, in part because of recent legislation allowing all eligible voters

to cast a ballot by mail, Act 77 of 2019, P.L. 552 (“Act 77”), but also because of the

health risks posed by COVID-19 and subsequent guidance by the Commonwealth’s

officials encouraging its citizens to vote by mail.

             Petitioners therefore request that the Court issue an Order requiring

Respondents to implement additional safeguards to ensure that all Pennsylvania

voters, including the millions who will likely vote by mail, have access to a free and

equal election during the COVID-19 pandemic. Such measures should include: (a)

emergency procedures to ensure that voters affected by delays in mail ballot

processing or delivery will have their ballots counted if postmarked by Election Day

and received up to seven days after Election Day; (b) permitting voters to designate

third parties to assist them in submitting their sealed mail ballots; and (c) prepaid

postage for all mail ballots—but only to the extent that such procedures do not

require the Court to apply Act 77’s nonseverability clause. With the lessons learned

from the primary election, and the general election fast approaching, now is the time

to act to prevent widespread disenfranchisement, ensure that voters have a

meaningful opportunity to participate in the electoral process, and provide

comprehensive notice to voters about the safe, legal voting options available to them.




                                         -6-
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 8 of 55




                         JURISDICTION AND VENUE

             This Court possesses original jurisdiction over this matter pursuant to

the order entered on June 17, 2020 by the Hon. Mary Hannah Leavitt, President

Judge of the Commonwealth Court, which determined that Section 13(2) of Act 77

of 2019 vested exclusive jurisdiction in this Court to hear this matter, and

accordingly transferred it to this Court pursuant to 42 Pa. C.S. § 5103(a).

                                     PARTIES
             Petitioner Michael Crossey is a duly registered Pennsylvania voter and

resident of Allegheny County. Mr. Crossey is 69 years old and is a retired

schoolteacher and former president of the Pennsylvania State Education Association.

He is currently on the Board of Directors for the Pennsylvania Alliance for Retired

Americans. Mr. Crossey has always voted in-person at the polls on election day in

Pennsylvania, but due to arthritis in his knees, he will face a hardship if forced to

stand in line for extended periods of time. This year, because of the current spread

of COVID-19 throughout Pennsylvania, and because he knows that the disease is

particularly harmful to voters his age, Mr. Crossey plans to request a mail-in ballot

for the general election to avoid voting in person on Election Day and subjecting

himself to the attendant health risks. For the June 2 primary election, Mr. Crossey

requested a mail-in ballot about five weeks before the deadline, but waited for

several weeks to receive his mail-in ballot. To avoid disenfranchisement due to




                                         -7-
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 9 of 55




documented delays in mail delivery, Mr. Crossey was forced to submit his ballot

weeks in advance of Election Day, well before he had originally planned, which left

him with significantly less time to evaluate the candidates and issues, and without

an opportunity to consider relevant, late-breaking news or events before making his

final candidate selections.

             Mr. Crossey is concerned that the delays in mail ballot application

processing and U.S. Postal Service delivery will disenfranchise him in the general

election, or at the very least, will require him to submit his ballot well before Election

Day—once again, with significantly less time to evaluate candidates, issues, and

late-breaking news or events—in order to avoid disenfranchisement. And due to the

health risks posed by COVID-19 that will last well into the fall, voting in person is

not a viable alternative. Mr. Crossey would seek assistance in returning his ballot if

a third party were permitted to assist him, but the law currently does not permit Mr.

Crossey to enlist another individual whom he trusts—not even a family member or

an individual in the same household—to return his ballot. As a result, the

Commonwealth’s failure to implement additional safeguards to ensure a free and

equal election during the COVID-19 pandemic will force Mr. Crossey to risk either

his health or his vote in the upcoming general election.

             Petitioner Dwayne Thomas is a duly registered Pennsylvania voter and

resident of Fayette County. He is 70 years old and is a retired mineworker. Mr.




                                           -8-
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 10 of 55




Thomas is the current president of the Pennsylvania Alliance for Retired Americans.

Mr. Thomas usually votes in-person at the polls on election day and often encounters

long lines at his polling site. This year, Mr. Thomas requested an absentee ballot for

the primary election and intends to do the same for the general election to avoid

exposure to the health risks posed by COVID-19. But mail service at Mr. Thomas’s

residence has been inconsistent at best: his letters and packages rarely arrive on time

at their desired locations; he often receives returned mail even when he has correctly

addressed envelopes and packages; and he often fails to receive letters and packages

sent to him through the postal service. For the June 2 primary election, Mr. Thomas

waited nearly two weeks to receive his mail-in ballot and submitted his marked ballot

one week before Election Day, without knowing whether it would arrive on time.

             Mr. Thomas is concerned that the delays in mail ballot application

processing and U.S. Postal Service delivery will disenfranchise him in the general

election, or at the very least, will require him to submit his ballot well before Election

Day—with significantly less time to evaluate candidates, issues, and late-breaking

news or events—in order to avoid disenfranchisement. And due to the health risks

posed by COVID-19 which are expected to last well into the fall, voting in person is

not a viable alternative. Mr. Thomas would seek assistance in returning his ballot if

a third party were permitted to assist him, but the law currently does not permit Mr.

Thomas to enlist another individual whom he trusts—not even a family member or




                                           -9-
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 11 of 55




an individual in the same household—to return his ballot. As a result, the

Commonwealth’s failure to implement additional safeguards to ensure a free and

equal election during the COVID-19 pandemic will force Mr. Thomas to risk either

his health or his vote in the upcoming general election.

             Petitioner Irvin Weinreich, a disabled war veteran and retired

maintenance worker, is a duly registered Pennsylvania voter and resident of

Northampton County. Due to ongoing health issues that affect his mobility and

render him especially vulnerable to the health risks posed by COVID-19, Mr.

Weinreich requested a mail-in ballot for the June 2 primary election and plans to do

the same for the general election. Mr. Weinreich is concerned, however, that delays

in mail ballot application processing and U.S. Postal Service delivery will

disenfranchise him in the general election. Even if Mr. Weinreich’s ballot request is

processed in a timely fashion—which is all but certain as the primary election

showed—he will be forced to submit his ballot weeks in advance of Election Day to

ensure timely delivery and avoid disenfranchisement, leaving him with significantly

less time to evaluate the candidates and issues, and without an opportunity to

consider relevant, late-breaking news or events before making his final candidate

selections. Mr. Weinreich would seek assistance in returning his ballot if a third

party were permitted to assist him, but the law currently does not permit Mr.

Weinreich to enlist another individual whom he trusts—not even a family member




                                        - 10 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 12 of 55




or an individual in the same household—to return his ballot. As a result, the

Commonwealth’s failure to implement additional safeguards to ensure a free and

equal election during the COVID-19 pandemic will force Mr. Weinreich to risk

either his health or his vote in the upcoming general election.

             Petitioner Brenda Weinreich, a retired textile factory worker, is a duly

registered Pennsylvania voter and resident of Northampton County. For many years,

Ms. Weinreich voted exclusively in-person, but due to ongoing health issues that

affect her mobility, along with the fact that her age, 70, places her among the groups

of citizens who face a heightened risk of serious illness from COVID-19, Ms.

Weinreich voted by mail in the June 2 primary and plans to do so in the general

election. Ms. Weinreich is concerned, however, that delays in mail ballot application

processing and U.S. Postal Service delivery will disenfranchise her in the general

election. Even if Ms. Weinreich’s ballot request is processed in a timely fashion—

which is all but certain as the June 2 primary showed—she will be forced to submit

her ballot weeks in advance of Election Day to ensure timely delivery and avoid

disenfranchisement, leaving her with significantly less time to evaluate the

candidates and issues, and without an opportunity to consider relevant, late-breaking

news or events before making her final candidate selections. Ms. Weinreich would

seek assistance in returning her ballot if a third party were permitted to assist her,

but the law currently does not permit Ms. Weinreich to enlist another individual




                                        - 11 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 13 of 55




whom she trusts—not even a family member or an individual in the same

household—to return her ballot. As a result, the Commonwealth’s failure to

implement additional safeguards to ensure a free and equal election during the

COVID-19 pandemic will force Ms. Weinreich to risk either her health or her vote

in the upcoming general election.

             The Pennsylvania Alliance for Retired Americans (“the Alliance”) is

incorporated in Pennsylvania as a 501(c)(4) nonprofit social welfare organization

under the Internal Revenue Code. The Alliance has 335,389 members composed of

retirees from public and private sector unions, community organizations, and

individual activists. It is a chartered state affiliate of the Alliance for Retired

Americans. The Alliance’s mission is to ensure social and economic justice and full

civil rights that retirees have earned after a lifetime of work. The failure to implement

adequate safeguards to ensure that eligible citizens, including the Alliance’s

members, have sufficient access to reliable voting opportunities and to a free and

equal election threatens the electoral prospects of progressive candidates whom the

Alliance and its members support to advance their mission. Alliance’s members,

most of whom are over the age of 65 and are especially vulnerable to the health risks

posed by COVID-19, will also face greater obstacles casting a vote and having their

votes counted, making it more difficult for the Alliance and its members to associate

and effectively further their shared, common goals through the political process.




                                          - 12 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 14 of 55




Because of the barriers to the franchise that have emerged during the ongoing public

health crisis, the Alliance will be forced to divert resources from its ongoing mission

and programs to educate voters and assist them to exercise their right to vote safely,

including conducting awareness campaigns to ensure voters obtain and submit mail

ballots on time and providing stamps for mail ballots so that voters do not have to

risk their health to obtain postage. The Alliance would also assist voters in returning

their mail ballots if such assistance were permitted by law.

              Respondent Kathy Boockvar is the Secretary of the Commonwealth

and is sued in her official capacity. As Secretary, she is Pennsylvania’s Chief

Election Official and a member of the Governor’s Executive Board. The Secretary

is charged with the general supervision and administration of Pennsylvania’s

elections and election laws. Among her numerous responsibilities in administering

elections, including ballots cast by mail, she is charged with tabulating, computing,

and canvassing all votes cast as well as certifying and filing the votes’ tabulation, 25

P.S. § 3159, and ordering county boards to conduct recounts and recanvasses, id.

§2621(f.2).

              Respondent Jessica Mathis is the Director of the Bureau of Election

Services and Notaries (“Bureau”). The Bureau is responsible for planning,

developing, and coordinating the statewide implementation of the Election Code,

voter registration process, and notaries public.




                                         - 13 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 15 of 55




                            GENERAL ALLEGATIONS

      A.     The COVID-19 pandemic has upended daily life across the
             country and in Pennsylvania and will continue into the fall.

              Virtually all aspects of life in the United States today are affected by

the COVID-19 pandemic. Schools and many businesses are closed; people are

sheltering in their homes; well over 35 million people have lost their jobs; and

approximately 132,000 people have lost their lives. The Commonwealth has not

been spared COVID-19’s devastation either. To date, the virus has infected 99,794

Pennsylvanians, resulting in 6,950 deaths, and this crisis has no clear end in sight.

             Though the Commonwealth has been phasing into reopening, officials

still recommend social distancing, universal masking, and avoiding public

transportation and large gatherings in order to prevent a spike in COVID-19

infections, as recently seen throughout many parts of the country.

             Public health experts expect the pandemic—worsening already as states

have begun to reopen—to extend well into the fall; the federal government is

preparing for the COVID-19 crisis to last 18 months and has warned that the

pandemic could come in multiple waves. Indeed, the White House’s coronavirus

advisor and the Director of the National Institute of Allergy and Infectious Diseases,

Dr. Anthony Fauci, has publicly acknowledged that coronavirus will likely strike

again in the fall because of its transmissibility.




                                          - 14 -
        Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 16 of 55




              The Director of the Centers for Disease Control and Prevention

(“CDC”) has also warned that the country may encounter a second, more deadly

wave of COVID-19 in the fall, which will be more difficult than the first wave of

the virus. Similarly, the Director of the National Center for Immunization and

Respiratory Diseases at the CDC, Dr. Nancy Messionnier, said on March 10, 2020

that she expected the virus to continue spreading in the United States through next

year.

              These sentiments are also shared by scientists outside the United States

government. The COVID-19 Response Team at the Imperial College of London has

estimated that social distancing and other preventative measures will be required

until a vaccine is developed and distributed widely, which they predict could take

18 months or more. There is little question that the spread of COVID-19 in

Pennsylvania will continue this fall and, in particular, during the November general

election.

        B.    Amid the ongoing pandemic, recent changes to Pennsylvania’s
              election system will not be enough to guarantee a free and fair
              election in November.

              Historically, most Pennsylvanians cast their ballots in person because

absentee voting was available only to those who could not appear at their polling

location due to illness, physical disability, absence from their home county on

Election Day, or observance of a religious holiday. But in October 2019, the General




                                         - 15 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 17 of 55




Assembly enacted legislation, through Act 77, that allowed all eligible

Pennsylvanians to vote by mail through the use of mail-in ballots. 25 P.S. §

3150.11(a). The law also extended the deadline for voters to submit their mail

ballots: now, in order to be counted, all mail ballots must be received by the county

board of elections office by 8:00 p.m. on Election Day. 25 P.S. §§ 3146.6(c),

3150.16(c). Mail ballots, moreover, must be delivered either through the mail,

postage prepaid, or in person, by the voter, at a county board of elections office or

designated drop box. 25 P.S. §§ 3146.6(a); 3150.16(a).

             To be sure, the expansion of mail voting to all eligible voters through

Act 77 is a positive step in ensuring access to the franchise under normal conditions.

But these are not normal times and voters in November will not encounter a normal

election. Absent additional safeguards ensuring sufficient access to safe and reliable

means to vote during the COVID-19 pandemic, the Commonwealth will fail once

again to meet its obligation to conduct a free and equal election, as mandated in the

Pennsylvania Constitution, and will unlawfully deny many Pennsylvanians their

constitutional right to vote by forcing them into one of two impermissible choices:

(a) cast a ballot in-person (or hand-deliver their mail ballot, assuming they receive it

in time) to ensure their vote is counted and subject themselves to the health risks of

COVID-19; or (b) submit their ballot by mail and risk arbitrary disenfranchisement

for reasons outside their control. Both options impose severe burdens on the




                                         - 16 -
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 18 of 55




franchise and led at least two courts of common pleas, on Election Day, to extend

the deadline for the return of mail ballots in the primary election without striking

down any other portion of Act 77.4

              The Commonwealth, even in times of emergency, has a constitutional

obligation to ensure that all citizens have access to a free and equal election, yet the

June 2 primary was anything but that. Before the June 2 primary, Governor Tom

Wolf, to his credit, urged residents to stay home, practice social distancing, and, by

June 2, to vote by mail. But neither the Governor’s encouragement nor

Pennsylvanians’ enthusiasm for mail ballots was enough to protect the right to vote.

              Pennsylvania’s      primary      election    further    illustrates   that   the

Commonwealth’s current procedures will violate voters’ constitutional rights. The

Commonwealth, even in times of emergency, has a constitutional obligation to

ensure that all citizens have access to a free and equal election.

                               Problems with mail voting.

              By May 22, less than two weeks before the primary, nearly 173,000

mail ballot applications were still pending, and almost 70,000 ballots had yet to be

mailed to voters whose applications were approved. Six days later, and just four days


4
 In re Extension of Time for Absentee and Mail-In Ballots to be Received by Mail and Counted in
the 2020 Primary Election, No. 2020-003416 (Court of Common Pleas of Delaware County June
2, 2020) (“Delaware County Order”); In re: Extension of Time for Absentee and Mail-In Ballots
to be Received by Mail and Counted in the 2020 Primary Election, No. 2020-02322-37 (Court of
Common Pleas of Bucks County June 2, 2020) (“Bucks County Order”).




                                            - 17 -
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 19 of 55




before the election, the number of voters who had applied for mail ballots had grown

to nearly 1.8 million, 17 times higher than the number of voters who requested

absentee ballots during the 2016 presidential primary.

              With a record number of mail ballots requested for the June 2 primary,

many counties experienced delays in processing and in delivering ballots to voters.

One county elections department placed blame at the feet of the United States Postal

Service (“USPS”), stating: “The source of this slowdown is a combination of

systems operating at a slower rate due to the circumstances created by the COVID-

19 pandemic and USPS prioritizing official election mail coming from [the County]

in a manner that is not consistent with protocols that the County was informed would

be in place.”5 Some county elections officials went so far as to advise voters to avoid

mailing back their ballots altogether and instead to hand deliver them directly to their

county Board of Elections, or risk disenfranchisement.

              While attempting to manage these backlogs, counties also had to

prepare for in-person voting. Officials acknowledged in legislative testimony that

they “miscalculated the fallout from massive scaling up of mail voting because there




5
 Harri Leigh, A record number of mail-in ballot applications, but will they arrive in time? FOX43
(May 26, 2020), https://www.fox43.com/article/news/politics/elections/a-record-number-of-mail-
in-ballot-applications-but-will-they-arrive-in-time/521-de6f5ff0-38eb-47a5-a935-313e6a6a1ee3.




                                             - 18 -
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 20 of 55




was one bottle neck we couldn’t avoid—processing applications.”6 In Delaware

County, for example, election officials began “falling behind on processing mail-in

ballot requests” a full month and a half before the primary election.7 And roughly

6,000 ballots were not mailed to voters until the day before the June primary. Beyond

that, another 400 voters in Delaware County were never even sent the ballots which

they had timely requested after election officials admitted they would be unable to

deliver the ballots until after the election. Judicial intervention—through an Order

filed on Election Day at 3:03 p.m.—was required to extend the deadline for these

voters, but could provide no relief for voters who had already incurred the health

risks of attempting to vote in person; the approximately 6,000 voters whose ballots

were mailed by Delaware County only the day before the primary and were highly

unlikely to have received them in less than 24 hours (much less review, mark and

submit them); and those who either did not learn of the 3:03 p.m. Order, or were

unable to get to a post office in time to have their ballots postmarked by June 2.

              Delaware County was not alone. Tens of thousands of mail ballots for

which voters had timely applied were not delivered to voters’ homes until the week


6
  Jeff Greenburg, Tim Benyo, Ed Allison, County Election Official Notes for Senate Hearing
(Apr. 30, 2020), https://stategovernment.pasenategop.com/wp-
content/uploads/sites/30/2020/04/tioga-county.pdf.
7
 Jonathan Tamari & Jonathan Lai, Pennsylvania, New Jersey, and other states struggle to avoid
repeat of Wisconsin election fiasco, PHILA. INQUIRER (Apr. 12, 2020),
https://www.inquirer.com/news/pennsylvania-new-jersey-vote-by-mail-primary-election-
challenges-20200412.html.




                                            - 19 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 21 of 55




after the primary. Thousands more could not be returned to county boards after the

ballot receipt deadline. Approximately 14,600 ballots in Philadelphia; 9,400 in

Allegheny County; 1,600 in Chester County; 5,800 in Montgomery County; 2,500

in Delaware County; and over 1,200 in Bucks County arrived at county board of

elections offices after the ballot receipt deadline. Data from the Pennsylvania

Department of State suggests that the total number could be over 75,000 late ballots

statewide.

             Acknowledging several barriers to mail voting, Governor Wolf signed

an executive order—on the evening before the primary—which extended the ballot

receipt deadline in Allegheny, Dauphin, Delaware, Erie, Montgomery, and

Philadelphia Counties. The number of late-delivered ballots in Philadelphia in a

single day alone that otherwise would not have been counted is visually staggering:



                 [Remainder of the page intentionally left blank]




                                       - 20 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 22 of 55




 Source: Jonathan Lai, Tens of thousands of Pennsylvania mail ballots were turned in after the
 deadline. November could be worse., PHILA. INQUIRER (Jun. 10, 2020),
 https://www.inquirer.com/politics/election/pa-mail-ballots-deadline-2020-primary-election-
 20200610.html?fbclid=IwAR1lgxciLknrb75yq2VFjfTJ12wdnJXxBPcycDjyYO1T1bLC11IX
 iCqdf6A.


              Making matters worse, the mail voting problems in Pennsylvania were

not equally distributed—they fell hardest on poor and minority communities.

                            Problems with in-person voting.

              Leading up to election day, counties encountered staffing shortages, as

poll workers, many of whom are elderly, were less than willing to risk potential

exposure to COVID-19. Emergency legislation, Act 12 of 2020, P.L. 41 (“Act 12”)

and subsequent guidance from the Department of State attempted to solve this



                                            - 21 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 23 of 55




problem by allowing counties to offer fewer voting sites (by consolidating polling

locations), staffed with fewer poll workers than would be expected under normal

circumstances. The result was a drastic reduction in the number of polling places

available in the June 2 primary: in Philadelphia, for instance, only 190 of the 831

typical polling places were open to voters. Not only did most voters have to travel

farther to vote in person, but those sites became even less accessible as public

transportation and rideshare services became much less viable options during the

pandemic.

             Operating consolidated sites still required more poll workers than were

available, and packing more voters into fewer sites created congestion at the few

polling locations that remained open, and confusion among voters who arrived at

their normal polling locations only to find facilities shuttered with no information

directing them to the new, consolidated location. On top of the loss of poll workers

and the confusion over polling place consolidation, many counties were using for

the first-time new voting machines, which required in-person training, but many of

those trainings were canceled entirely.

             Sure enough, these lapses translated into congestion and excessive wait

times—in the middle of a public health crisis. More than 1,000 calls concerning

problems related to voting and polling locations were made to a toll-free Election

Protection Hotline. And poll watchers from the advocacy groups assigned to polling




                                          - 22 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 24 of 55




locations reported substantial confusion among voters regarding where they could

vote. Those who were able to find their polling location were required to wait in

lines when they arrived.




Source: Michaelle Bond, Julia Terruso, Justine McDaniel, Polling locations in
Northwest Philly got the wrong voting machines, causing confusion and long lines:
‘It was a mess’ (June 2, 2020), https://www.inquirer.com/politics/election/northwest-
philadelphia-voting-lines-2020-pa-primary-20200602.html.

            Amidst the crowded polling locations, some election workers were not

provided personal protective equipment. Others refused to wear them. And many

voters expressed concerns about the lack of social distancing.

            These problems, too, fell heaviest on historically disadvantaged

communities: the poor, the elderly, and other vulnerable populations. Many of these

individuals have historically relied on in-person voting. But polling places in

minority communities saw longer lines than in other areas. Voters at some polling



                                       - 23 -
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 25 of 55




locations in Philadelphia waited in lines for two hours. More than 100 voters

remained in line at 8 p.m. at one polling location in the Pittsburgh area.

       C.     Pennsylvania’s own election officials predicted the problems that
              the Commonwealth’s voters encountered.

              Several weeks before the June 2 primary, election officials and voters

across the Commonwealth sounded the alarm with increasing urgency in an effort to

spur action from the Commonwealth (and its courts) in order to protect the right to

vote during the COVID-19 pandemic.

              County officials repeatedly voiced concerns about fulfilling mail ballot

requests in time for the election. In Mercer County, officials explained that they were

barely keeping pace with the incoming mail ballot requests, stating “[a]s fast as we

can put them out, they’re coming in even faster.”8 Delaware County publicly

acknowledged that voters would be receiving ballots close to or on Election Day,

and the County Commissioner stated that she was “very worried that people [were]

going to be disenfranchised.”9

              Officials in Bucks and Montgomery Counties, unable to obtain relief

through other means, filed lawsuits asking local courts to give voters more time to


8
 Eric Poole, Mail-in ballot requests swamp Mercer County elections office, THE HERALD (May
13, 2020), https://www.sharonherald.com/news/local_news/mail-in-ballot-requests-swamp-
mercer-county-elections-office/article_2275e4c8-b78a-5d87-a710-cf9cd77f3c2e.html.
9
 Jonathan Lai, Thousands of Pennsylvania voters might not get their mail ballots in time to
actually vote, PHILA. INQUIRER (May 26, 2020), https://www.inquirer.com/politics/election/pa-
mail-ballots-deadline-2020-primary-20200526.html.




                                             - 24 -
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 26 of 55




return their mail ballots. The county officials recognized that the ballot receipt

deadline would disenfranchise legions of voters in the face of mail delays and

bottlenecks in processing applications to vote by mail caused (or exacerbated) by the

global pandemic. As Montgomery County’s chief operating officer and clerk of its

elections board, Lee Soltysiak, remarked in the press, “It’s insufficient and

unrealistic that anyone could ever apply for a ballot on or, frankly, near the deadline

and have any faith that it would be returned by 8 p.m. . . . It’s not realistic. It’s

disingenuous to suggest it’s even possible.”10

              Weeks before the primary, at least a dozen counties also proposed

conducting the election entirely by mail, signaling—or even outright asserting—that

they would not be prepared to handle in-person voting. Montgomery County warned

that its “polling places [would] be inadequately staffed or not staffed at all” simply

because it “[would] not have enough people who are eligible and willing to do it.”11

And the elections director of Fayette County warned that his county, too, was not

prepared to host in-person elections in part because the county did not have a

sufficient number of commitments from poll workers.



10
  Supra, note 2.
11
   Letter from Chair of the Montgomery County Board of Commissioners, Dr. Valerie A. Arkoosh,
and Vice Chair of the Montgomery County Board of Commissioners, Kenneth E. Lawrence,
addressed to Pennsylvania Governor, Tom Wolf, regarding the Pennsylvania 2020 Primary
Election. Petitioners’ counsel received a copy of this letter from John Marlatt, Senior Assistant
Solicitor for Montgomery County, on May 1, 2020.




                                             - 25 -
           Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 27 of 55




                 In response to one county’s consolidation efforts—packing more voters

into fewer, more crowded venues—local election officials questioned the wisdom

and public health ramifications of that strategy. Montgomery County warned that

combining polling locations increased the “potential for confusion” and introduced

“greater . . . logistical challenges” in “ensuring that people are being directed to the

correct precinct to sign in, are given the proper ballot, and are casting that ballot in

the correct scanner.”12 Six members of the Pennsylvania House of Representatives,

including the Speaker of the House, also acknowledged that significantly reducing

the number of polling places “threatens the public health” and “artificially

concentrates voters” into fewer locations, which “is completely at odds with the

recommendation of social distancing,” and “undermines the core of our Republic—

free and fair elections.”13




12
     Id.
13
   Letter signed by Speaker of the Pennsylvania House of Representatives Mike Turzai, 46th
Legislative District Member Jason Ortitay, 54th Legislative District Member Bob Brooks, 39th
Legislative District Member Michael Puskaric, 40th Legislative District Member Natalie
Mihalek, and Lori Mizgorski from the 30th Legislative District and addressed to Secretary of
State Kathryn Boockvar on May 21, 2020, available at
http://www.pahousegop.com/Display/SiteFiles/1/2020/alleghenypoll.pdf; Eric Poole, Mail-in
ballot requests swamp Mercer County elections office, THE HERALD (May 13, 2020),
https://www.sharonherald.com/news/local_news/mail-in-ballot-requests-swamp-mercer-county-
elections-office/article_2275e4c8-b78a-5d87-a710-




                                            - 26 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 28 of 55




      D.     The issues that plagued Pennsylvania’s primary election were
             foreshadowed by and repeated in other states.
             Voters and local election officials were not the only prognosticators of

Pennsylvania’s election woes. Despite the Commonwealth’s failed attempts to

distinguish itself from the growing trend of jurisdictions experiencing election

administration issues during COVID-19, Pennsylvania was plagued by the same

issues that confronted voters in other elections occurring before and after the June 2

primary.

             In Wisconsin, “the extent of the risk of holding [the] election ha[d]

become increasingly clear” well before Election Day. Democratic Nat'l Comm. v.

Bostelmann, No. 20-CV-249-WMC, 2020 WL 1638374, at *1 (W.D. Wis. Apr. 2,

2020). Election officials there, similar to Pennsylvania, were facing a huge backlog

of requests for absentee ballots and concerns about returning the ballots in time to

be counted. Id.

             When Wisconsin proceeded to hold an election without sufficiently

addressing these issues, chaos and widespread disenfranchisement ensued. The U.S.

Postal Service struggled to deliver absentee ballots to voters, and some ballots were

delayed while others did not arrive at all. In response, both of Wisconsin’s U.S.

Senators wrote to the Inspector General for the U.S. Postal Service seeking an

investigation into “absentee ballots not being delivered in a timely manner” and the




                                        - 27 -
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 29 of 55




Postal Service’s failure to deliver in this regard.14 There were similar delays in

returning voters’ marked ballots to elections officials. In total, approximately

107,871 absentee ballots were received by elections officials after the day of the

election. Those who voted in person encountered up to five hour waits at

consolidated polling places, and the Wisconsin Department of Health Services

reported that 52 people who voted in-person or worked as poll workers during the

primary tested positive for COVID-19.15

              Shortly after Wisconsin’s primary, Ohio encountered similar issues in

its April 28 primary. The Ohio Secretary of State reported that election officials were

experiencing “missed mail deliveries” as well as delivery times “in excess of ten

days” for first class mail.16

              In Georgia’s June 9 primary, tens of thousands of voters never received

their mail ballots. Given the poll worker shortage, and the expectation that most of

the electorate would vote absentee, cities closed and consolidated polling locations.

But when voters did not receive their absentee ballots, they were forced to appear in


14
  See Letter from Senators Tammy Baldwin and Ron Johnson to U.S. Postal Service Inspector
General (Apr. 9, 2020), https://www.wispolitics.com/wp-
content/uploads/2020/04/200409LETTER.pdf.
15
   Devi Shastri, In-person voting was likely a 'disaster' for Wisconsin's efforts to flatten
coronavirus curve, national experts say, MILWAUKEE J. SENTINEL (Apr. 8, 2020),
https://www.jsonline.com/story/news/politics/elections/2020/04/08/coronavirus-wisconsin-
election-likely-hurt-effort-flatten-curve/2961718001/.
16
  Letter from Ohio Secretary of State Frank LaRose to the Ohio Congressional Delegation (Apr.
23, 2020), available at https://www.dispatch.com/assets/pdf/OH35713424.pdf.




                                           - 28 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 30 of 55




large numbers at fewer voting sites. On top of that, untrained and understaffed poll

workers across the state struggled to operate new voting equipment. In Atlanta,

voters waited for up to six hours; some voted after midnight.

             So too in Nevada. During the June 9 primary, cities consolidated in-

person voting locations, and voters waited in lines for up to five hours. The last vote

in Las Vegas was cast at 3 a.m.




Source: Long lines to vote delay Nevada election returns, LAS VEGAS SUN (June 9,
2020), https://lasvegassun.com/news/2020/jun/09/no-mailing-it-in-voters-line-up-
to-cast-ballots-in/.

             If this is all starting to sound repetitive, that is because it is. Election

after election, voters have congregated in seemingly never-ending lines at




                                         - 29 -
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 31 of 55




consolidated polling places, and tens of thousands of delayed ballots—and

potentially more by some estimates—were delivered to election officials after

Election Day. Thousands more never even made it from the local clerks to the voters

who had requested them. Despite this clear pattern of disenfranchisement, the

Commonwealth has yet to implement adequate safeguards to address these recurring

barriers to vote by mail, which ultimately lead many to brave the long lines in

congested polling places, not to mention the accompanying health risks, in order to

exercise their right to vote.17

       E.      The Commonwealth will encounter the same barriers to voting in
               November absent the Court’s intervention.
               There is no reason to believe that county election operations will fare

any better in the November general election, especially since many more mail ballot

applications are expected. The Secretary herself recently acknowledged, in

discussing mail ballots, that she expects a lot more applications in the November

general election than counties received in the June 2 primary. After the difficulty

election officials encountered in handling the much lower turnout primary, there can


17
   See Michelle Ye Hee Lee, “Kentucky braces for possible voting problems in Tuesday’s
primary amid signs of high turnout,” WASH. POST (June 19, 2020),
https://www.washingtonpost.com/politics/kentucky-braces-for-possible-voting-problems-in-
tuesdays-primary-amid-signs-of-high-turnout/2020/06/19/b7b960ce-b199-11ea-8f56-
63f38c990077_story.html (“Fewer than 200 polling places will be open for voters in Kentucky’s
primary Tuesday, down from 3,700 in a typical election year. Amid a huge influx in requests for
mail-in ballots, some voters still had not received theirs days before they must be turned in. And
turnout is expected to be higher than in past primaries because of a suddenly competitive fight
for the Democratic Senate nomination.”).




                                              - 30 -
       Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 32 of 55




be no doubt that the Commonwealth is unprepared to face the challenges to the

electoral system posed by COVID-19 during the general election in November.

                                         Ballot receipt deadline

                 The ballot receipt deadline remains in effect and will continue to be

enforced indiscriminately, despite well documented delays in processing requests

and delivering mail ballots. During the primary, data from the Pennsylvania

Department of State suggests that tens of thousands of voted mail ballots were

delivered after Election Day, most of which were not counted, thus the voters who

cast them were most likely disenfranchised.

                 As detailed above, the ability to process mail ballot applications and

deliver ballots on time has been compromised by the ongoing public health crisis

and the drastic expansion in demand for mail ballots. If the lower-turnout primary

tested the limits of the Commonwealth’s electoral apparatus and overwhelmed some

counties; the general election, which is expected to dwarf the primary in turnout,

will lead to an outright collapse of the mail voting system.

                 There is also no indication that USPS delays are likely to improve. The

agency has reported “nationwide issues” integrating election procedures with Postal

Service processes.18 Specifically, the agency has reported a high risk that election-



18
  Office of Inspector General, United States Postal Service, Management Alert: Timeliness of Ballot Mail in the
Milwaukee Processing & Distribution Service Area (July 7, 2020),
https://www.uspsoig.gov/sites/default/files/document-library-files/2020/20-235-R20.pdf.




                                                      - 31 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 33 of 55




related mail requested less than seven days before a deadline will not be delivered

in time. The agency has warned that those issues could impact future elections.

Furthermore, as the number of self-quarantined and infected postal workers increase

nationally and locally, the more likely it is the USPS will continue to face severe

staffing shortages, thereby slowing the delivery and receipt of a rapidly increasing

volume of election mail.

             At this point, it is anyone’s guess whether voters who timely request

mail ballots will receive them in time to complete the ballot and mail them back to

county officials such that they arrive by 8 p.m. on Election Day.

             Although Pennsylvania may have an interest in the finality of elections,

the Commonwealth can continue to enforce its ballot receipt deadline while

providing separate, temporary procedures to allow voters to cast an effective mail

ballot during COVID-19, given the virus’s impact on election administration and

mail delivery. And doing so can still serve the Commonwealth’s interest.

Pennsylvania currently counts military-overseas ballots as long as they are received

“by 5 p.m. on the seventh day following the election.” 25 Pa C.S. § 3511(a). County

boards of elections have seven days after Election Day to examine provisional

ballots. Id. at § 3050(a.4)(4). Challenges and appeals to provisional ballots can last

another nine days. Id. at § 3050(a.4)(4)(ii), (v). And Pennsylvania officials need not




                                        - 32 -
         Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 34 of 55




certify election results to the Secretary until 20 days after Election Day. 25 P.S. §

2642(k).

                 There is nothing sacrosanct about the receipt deadline as recent

judicially-enacted exemptions indicate. Shortly after Hurricane Sandy struck parts

of Pennsylvania in 2012, the Governor extended the deadline for absentee ballots

returns in Philadelphia, Bucks, Montgomery, and Chester Counties from 5:00 p.m.

on the Friday before Election Day to 5:00 p.m. on the Monday before Election Day.19

In 2016, a Montgomery County Court judge extended the deadline from the Friday

before the election to 8:00 p.m. on Election Day after elections officials received

unprecedented demand for absentee ballots and voters complained that they had not

yet received their ballots with the Friday deadline impending. In re Extension of time

for Absentee Ballots to be Received and Counted in the 2016 General Election, No.

2016-26326 (Court of Common Pleas of Montgomery County Nov. 3, 2016). And

before the June 2 primary, the Courts of Common Pleas in Delaware County and

Bucks County granted extensions of time to accept and tabulate mail ballots.20

                 Adopting such emergency procedures, moreover, does not require the

Court to apply Act 77’s non-severability clause. Ostensibly, Section 11 of Act 77




19
   Absentee ballot deadline extended in some Pa. counties, WHYY (Nov. 5, 2012),
https://whyy.org/articles/absentee-ballot-deadline-extended-in-aome-pa-counties/.
20
     See Delaware County Order and Bucks County Order, supra note 4.




                                             - 33 -
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 35 of 55




renders much of its provisions non-severable, and states that “[if] any provision of

th[e] act or its application to any person or circumstance is held invalid, the

remaining provisions or applications . . . are void.” But just as the Courts of Common

Pleas in Delaware County and Bucks County were able to extend deadlines for

submitting mail ballots without striking or enjoining any provision of Act 77,

Petitioners’ requested relief does not render the ballot receipt deadline invalid, but

rather seeks temporary accommodations for voters affected by COVID-19’s

disruptions to the electoral process, and can be enforced without applying the non-

severability clause.

                 Furthermore,   non-severability   provisions   are   not   inexorable

commands, nor are they controlling in all circumstances, and courts must effectuate

their independent judgment in determining whether to apply such provisions.

                 Applying the non-severability clause here would only exacerbate

(exponentially) the already-existing constitutional injury by forcing millions of

voters who would otherwise cast mail ballots to vote in-person, which, as discussed

above, would be all but impossible given the significant barriers to in-person voting.

The Commonwealth’s long-held rules of statutory construction counsel against

applying a non-severability provision that would disenfranchise a significant portion

of its voters.




                                          - 34 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 36 of 55




             Moreover, indiscriminately rejecting all mail ballots that arrive after

8:00 p.m. on Election Day will disenfranchise countless Pennsylvania voters for

reasons entirely outside their control.

                         Ban on third party ballot delivery

             A voter who seeks to avoid the risk of arbitrary disenfranchisement due

to mail delivery delays, and the health risks of in-person voting or ballot submission,

cannot turn to family, friends, or others whom they trust for assistance in delivering

their ballots because of an overly broad and unnecessary prohibition on all third-

party ballot collection or delivery assistance.

             Voters like Petitioner Dwayne Thomas and other members of the

Alliance who have struggled with delayed mail delivery will be forced to deliver

their ballots for the general election in-person this year to ensure their votes are

counted, or subject themselves to the risk of arbitrary disenfranchisement. If

permitted by law, these voters would designate a third party to deliver their ballots

on time, and the Alliance would participate in those efforts.

             The burden caused by the prohibition on third party ballot delivery is

particularly pronounced among members of the Alliance—the majority of whom are

over the age of 65 and are vulnerable to serious illness from COVID-19—who will

be voting by mail for the first time while navigating the public health risks posed by




                                          - 35 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 37 of 55




the pandemic, but have no sufficiently reliable method of submitting their ballots

without risking their health.

             The prohibition on third party ballot collection also disproportionately

burdens poor, minority, and rural communities who generally have less access to

postal services, live in areas that lack reliable access to public transportation (and

especially amid the pandemic), and are less able to bear the costs of waiting in long

lines to vote or exposing themselves to health risks in order to submit a mail ballot

in person. Voters in rural communities, moreover, face longer travel distances to

their county board of elections office and even less reliable mail service. This

prohibition thus presents an undue burden on a large swath of Pennsylvania’s

eligible voters during the pandemic in violation of their constitutional rights.

                                   Cost of postage

             Most voters who choose to return their ballots by mail must also

provide their own postage, which imposes both monetary and transaction costs that

bear most heavily on the individuals who are least likely to be able to overcome

them. Thus, for many voters who do not regularly keep postage stamps in their

homes—including some members of the Alliance— submitting a ballot by mail will

require them to either visit a post office or other essential business to obtain the

correct postage, or purchase a book of stamps online for approximately $11—an

unnecessary expense that could be cost prohibitive for individuals who are




                                         - 36 -
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 38 of 55




economically vulnerable, along with those whose employment and source of income

were eradicated by the devastating economic impact of COVID-19.

              A trip to the post office or any other establishment that sells stamps, at

a time when individuals have been instructed to maintain social distancing

guidelines to stem the spread of COVID-19, forces voters to expose themselves to

the risk of severe illness in order to vote. This is especially true for elderly and

immunocompromised voters, as well as those who lack access to vehicles and must

rely on public transportation.21

              Providing postage to allow citizens to complete important government-

related functions is a common practice that has been adopted by federal, state, and

county governments in other contexts. For instance, the United States Census Bureau

sends census surveys with postage-prepaid return envelopes. Pennsylvania provides,

as the National Voter Registration Act requires, a postage-prepaid return envelope

when it asks voters to verify their address for the purpose of voter registration.

Counties in Pennsylvania send juror questionnaires with postage-prepaid envelopes.

And in its coronavirus stimulus package, Congress allocated $400 million for



21
   In Southeastern Pennsylvania, public transportation has been radically altered in light of the
COVID-19 pandemic. Riders are encouraged to “Stay Home, Stay Safe,” face coverings are
required for those who do continue to use the service; bus, train, and trolley routes have been
cancelled; many subway stations have been shuttered; and those routes which are operating are
doing so on a significantly lessened schedule. See SEPTA, New Lifeline Service Schedules
Effective Thursday, April 9, 2020, http://septa.org/covid-19/, (last visited Jul. 6, 2020).




                                             - 37 -
      Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 39 of 55




elections, which can be used to cover the cost of prepaying postage, among other

expenses. At least one Pennsylvania county has recognized the importance of paying

for mail ballot postage: during the primary election, Allegheny County sent mail-in

ballot applications to all registered voters with prepaid postage.22 Philadelphia

County sent mail ballots with postage-prepaid return envelopes.23

              Studies have shown that sending absentee ballots in postage-prepaid

envelopes increases mail voting turnout. When King County, Washington launched

prepaid postage pilot programs during the 2017 and 2018 primary elections, the

county found that voters returned their absentee ballots via the USPS at higher rates

when they received return envelopes with postage prepaid. In the 2016 general

election, 48% of the tested group of voters returned their absentee ballots via the

USPS. In contrast, in 2017, 81% of those same voters did. Following these pilot

programs, King County sent all absentee ballots with postage-prepaid return

envelopes.

               Voting by mail—without additional safeguards or accommodations—

will not provide the reliable alternative to in-person voting that Pennsylvanians need


22
  Ryan Deto, Allegheny County is sending all county voters mail-in ballot applications with
prepaid postage, PITTSBURGH CITY PAPER (Apr. 17, 2020),
https://www.pghcitypaper.com/pittsburgh/allegheny-county-is-sending-all-county-voters-mail-
in-ballot-applications-with-prepaid-postage/Content?oid=17142631.
23
  Claire Sasko, Pennsylvania’s Big Mail-In Primary Could Get Messy. What you Need to Know
to Make Your Vote Count, PHILA. MAG. (May 27, 2020),
https://www.phillymag.com/news/2020/05/27/mail-in-pennsylvania-primary/.




                                            - 38 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 40 of 55




to exercise their constitutional rights to vote and to participate in a free and equal

election during the ongoing public health crisis. These barriers to the franchise,

moreover, will weigh most heavily on traditionally disadvantaged communities,

along with elderly and immunocompromised individuals who are especially

vulnerable to the health risks posed by the COVID-19 pandemic.

                                       COUNT I
          Violation of Pennsylvania Constitution, Article I, Section 5
                       Free and Equal Elections Clause

             Petitioners reallege and reincorporate by reference all prior paragraphs

and the paragraphs in the counts below as though fully set forth herein.

             “Elections shall be free and equal” in Pennsylvania. Pa. Const. art. I, §

5. Elections are “free and equal” only when “the regulation of the right to exercise

the franchise does not deny the franchise itself, or make it so difficult as to amount

to a denial; and when no constitutional right of the qualified elector is subverted or

denied him.” Winston v. Moore, 91 A. 520, 523 (1914). The Free and Equal Elections

Clause is “specifically intended to equalize the power of voters in our

Commonwealth’s election process.” League of Women Voters of Pa. v.

Pennsylvania, 178 A.3d 737, 812 (2018), and protects voting rights even if they are

denied or impeded “by inadvertence.” Id. at 810 (citing In re New Britain Borough

Sch. Dist., 145 A. 597, 599 (1929)).




                                        - 39 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 41 of 55




              Pennsylvania’s Constitution thus imposes a clear and unambiguous

duty on the Commonwealth to ensure that all elections are free and equal, and this

constitutional guarantee applies with equal force during emergencies that threaten to

deny its citizens the right to vote.

              The Commonwealth’s failure to provide safe, accessible, and reliable

means for its citizens to vote in the upcoming general election denies Petitioners and

Pennsylvania voters the rights guaranteed to them under the Free and Equal

Elections Clause. As the primary election demonstrated, in-person voting will be

severely restricted due to a significant reduction in the number of polling places and

the health risks posed by packing more voters and poll workers into fewer,

consolidated voting sites. At the same time, voting by mail presents a significant risk

of disenfranchisement due to the dramatic expansion of mail voters, backlogs in

processing mail ballot requests, and U.S. Postal Service delivery delays, all of which

are either caused or exacerbated by the COVID-19 pandemic and will prevent voters

from receiving or submitting their mail ballots in time to be counted, subjecting mail

voters to an impermissible risk of arbitrary disenfranchisement for reasons outside

their control. And for many Pennsylvanians, including some of the Alliance’s

members, voting by mail will require them to obtain postage, which imposes

monetary and transaction costs that significantly burden or deny them the franchise

altogether.




                                         - 40 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 42 of 55




             The failure to provide adequate safeguards to ensure access to the

franchise during the COVID-19 pandemic forces Pennsylvania voters to make an

impermissible choice: either (a) cast a ballot in-person (or hand-deliver their mail

ballot assuming they receive it in time) to ensure their vote is counted and subject

themselves to the health risks of COVID-19, or (b) vote by mail and risk arbitrary

disenfranchisement for reasons outside their control. Neither option satisfies the

Commonwealth’s constitutional duty to conduct a free and equal election.

             Both election officials and Pennsylvania courts have even recognized

the need for such safeguards but neither have taken appropriate steps to address the

inevitable voting rights debacle that awaits Pennsylvanians who attempt to vote in

the November general election. Multiple county boards of elections requested

extensions of the ballot receipt deadline because they were powerless to act on their

own; two Courts of Common Pleas granted such extensions but claimed they lacked

jurisdiction to do so until Election Day, effectively denying relief to the voters who

determined (correctly) that mailing their ballots would result in disenfranchisement

and opted to either risk their health to vote in person or not vote at all; and one county

announced the day before the election that it would permit voters to designate a third

party to deliver their ballots. These piecemeal, emergency measures, while a step in

the right direction, were made available too late in the voting process, and for too




                                          - 41 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 43 of 55




few voters, to alleviate the burdens on the franchise that deterred countless voters in

the primary election and will disenfranchise many more in November.

              The Free and Equal Elections Clause reaches “all aspects of the

electoral process, to the greatest degree possible” and “strike[s] . . . at all regulations

of law which shall impair the right of suffrage rather than facilitate or reasonably

direct the manner of its exercise.” League of Women Voters of Pa.178 A.3d, 804,

809. To enforce its protections, this “Court possesses broad authority to craft

meaningful remedies.” Id. at 822. Where, as here, the Commonwealth’s citizens lack

any reasonably accessible options for voting in the upcoming general election, this

Court can and should intervene and protect the constitutional right to a free and equal

election.

                                       COUNT II

        Violation of Pennsylvania Constitution, Article I, Sections 1, 26
                              Equal Protection

              Petitioners reallege and reincorporate by reference all prior paragraphs

and the paragraphs in the counts below as though fully set forth herein.

              The Pennsylvania Constitution states that “[a]ll men are born equally

free and independent, and have certain inherent and indefeasible rights, among

which are those of enjoying and defending life and liberty, of acquiring, possessing

and protecting property and reputation, and of pursuing their own happiness.” Pa.

Const. art. I, § 1. It also prohibits the Commonwealth and any other political



                                           - 42 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 44 of 55




subdivision from denying to any person “the enjoyment of any civil right,” and

prohibits “discriminat[ion] against any person in the exercise of any civil right.” Pa.

Const. art. I, § 26. These equal protection provisions are analyzed “under the same

standards used by the United States Supreme Court when reviewing equal protection

claims under the Fourteenth Amendment to the United States Constitution.” Love v.

Borough of Stroudsburg, 597 A.2d 1137, 1139 (1991) (citing James v. SEPTA, 477

A.2d 1302 (1984)).

              Those standards are best understood under the Anderson-Burdick

balancing test, which commands courts to “weigh ‘the character and magnitude of

the asserted injury to the rights . . . that the plaintiff seeks to vindicate’ against ‘the

precise interests put forward by the State as justifications for the burden imposed by

its rule,’ taking into consideration ‘the extent to which those interests make it

necessary to burden the plaintiffs’ rights.’” Burdick v. Takushi, 504 U.S. 428, 434

(1992) (quoting Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)); see also In re

Zulick, 832 A.2d 572, 580 (Pa. Commw. Ct. 2003) (citing Timmons v. Twin Cities

Area New Party, 520 U.S. 351 (1997), which in turn cites the Anderson-Burdick

balancing test). Where the restrictions are severe, “the regulation must be ‘narrowly

drawn to advance a state interest of compelling importance.’” Burdick, 504 U.S. at

434 (quoting Norman v. Reed, 502 U.S. 279, 289 (1992)). “However slight th[e]

burden [on voting] may appear, . . . it must be justified by relevant and legitimate




                                           - 43 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 45 of 55




state interests sufficiently weighty to justify the limitation.” Crawford v. Marion Cty.

Election Bd., 553 U.S. 181, 191 (2008) (controlling op.) (quotation marks omitted).

             Pennsylvania has failed to provide adequate safeguards to ensure access

to the franchise during the COVID-19 pandemic, and remove barriers to voting by

mail, including: (a) the indiscriminate rejection of mail ballots placed in the mail

before, but delivered after, Election Day despite delays in mail ballot processing or

delivery; (b) the failure to allow voters to designate third parties to assist them in

submitting their sealed mail ballots; and (c) the failure to provide prepaid postage

for all mail ballots, as a result of which voters must incur monetary and transaction

costs in some instances to vote by mail, or risk their health in order to vote in

person—an impermissible choice that imposes a severe burden on the right to vote,

particularly for Petitioners and the Alliance’s members, most of whom are over the

age of 65, and some of whom have underlying health conditions that place them at

higher risk for severe illness from COVID-19.

             The Commonwealth has no interest of sufficient importance that can

outweigh the burdens imposed by its failure to implement additional safeguards or

provide accommodations to protect the right to vote and ensure access to a free and

equal election during the COVID-19 pandemic.




                                         - 44 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 46 of 55




                            PRAYER FOR RELIEF

            Wherefore, Petitioners respectfully request that this Honorable Court

enter judgment in their favor against Respondents, and:

         a) Declare unconstitutional the Commonwealth’s failure to provide

            adequate safeguards to ensure access to a free and equal election, and

            to safe and reliable means through which Petitioners and other voters

            in the Commonwealth may exercise their right to vote during the

            COVID-19 pandemic.

         b) Declare unconstitutional the Commonwealth’s failure to remove

            barriers to voting by mail, to ensure access to a safe and reliable means

            to vote during the COVID-19 pandemic, including: (1) the

            indiscriminate rejection of mail ballots delivered after Election Day

            despite delays in mail ballot processing or delivery; (2) the failure to

            allow voters to designate third parties to assist them in submitting their

            sealed mail ballots; and (3) the failure to provide pre-paid postage for

            all mail ballots, only to the extent that such relief for any of the above

            procedures do not require the Court to apply Act 77’s non-severability

            clause.

         c) Issue an order directing Respondents to implement additional

            safeguards for the November 3, 2020 general election and any other




                                       - 45 -
Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 47 of 55




      election conducted during the COVID-19 pandemic, which may

      include:

         i.   Providing prepaid postage on all absentee and mail-in ballots;

        ii.   Implementing additional emergency procedures to ensure that

              ballots delivered after 8:00 p.m. on Election Day will be counted

              if otherwise eligible, only to the extent that such procedures do

              not require the court to apply Act 77’s non-severability clause;

              and

       iii.   Allowing voters to designate a third party to assist in collecting

              and submitting absentee or mail-in ballots and ensure that all

              such ballots are counted if otherwise eligible, only to the extent

              that such procedures do not require the court to apply Act 77’s

              non-severability clause;

   d) Maintain jurisdiction over this dispute to ensure that the Respondents

      comply with their obligations under the Pennsylvania Constitution.

   e) Provide such other and further relief as the Court may deem just and

      proper.




                                  - 46 -
     Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 48 of 55




Dated: July 13, 2020
                                             By:
Marc E. Elias*                                     Adam C. Bonin
Uzoma N. Nkwonta*                                  LAW OFFICE OF ADAM C.
Emily R. Brailey*                                  BONIN
Stephanie I. Command*                              The North American Building
Zachary J. Newkirk*                                121 South Broad Street, Suite 400
Perkins Coie LLP                                   Philadelphia, PA 19107
700 Thirteenth Street, N.W., Suite 800             Telephone: (267) 242-5014
Washington, D.C. 20005-3960                        Facsimile: (215) 827-5300
Telephone: 202.654.6200                            adam@boninlaw.com
Facsimile: 202.654.6211

Sarah L. Schirack**
PERKINS COIE LLP
1029 W. 3rd Ave., Suite 300
Anchorage, AK 99517
Telephone: 907.279.8561

Torryn Taylor Rodgers**
PERKINS COIE LLP
505 Howard St., Suite 1000
San Francisco, CA 94105-3204
Telephone: 415.344.7000

Counsel for Petitioners
*Admitted pro hac vice.
**Not admitted in Pennsylvania. Pro hac vice application forthcoming.




                                         - 47 -
                  Case 3:20-cv-00215-KRG Document 59-10   Filed
                                                     Received    10/26/20
                                                              7/13/2020 4:32:04Page  49 of Court
                                                                                PM Supreme 55 Middle District

                                                                               Filed 7/13/2020 4:32:00 PM Supreme Court Middle District
                                                                                                                        108 MM 2020



                                    IN THE SUPREME COURT OF PENNSYLVANIA




 Michael Crossey, Dwayne Thomas, Irvin Weinreich,                   :        108 MM 2020
 Brenda Weinreich, and the Pennsylvania Alliance for                :
 Retired Americans, Petitioners                                     :
                    v.
 Kathy Boockvar, Secretary of the Commonwealth,
 and Jessica Mathis, Director of the Bureau of
 Election Services and Notaries, Respondents




                                                       PROOF OF SERVICE


   I hereby certify that this 13th day of July, 2020, I have served the attached document(s) to the persons on the date(s) and

in the manner(s) stated below, which service satisfies the requirements of Pa.R.A.P. 121:



Service

Served:                      Christina Crane Matthias
Service Method:              eService
Email:                       cmatthias@hangley.com
Service Date:                7/13/2020
Address:                     One Logan Square
                             18th and Cherry Streets, 27th Floor
                             Philadelphia, PA 19103
Phone:                       215--49-6-7056
Representing:                Respondent Jessica Mathis
                             Respondent Kathy Boockvar

Served:                      Dimitrios Mavroudis
Service Method:              eService
Email:                       dmavroudis@tlgattorneys.com
Service Date:                7/13/2020
Address:                     Tucker Law Group
                             1801 Market Street, Suite 2500
                             Philadelphia, PA 19103
Phone:                       215--87-5-0609
Representing:                Respondent Jessica Mathis
                             Respondent Kathy Boockvar




PACFile 1001                                                   Page 1 of 7                                   Print Date: 7/13/2020 4:32 pm
                  Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 50 of 55




                                IN THE SUPREME COURT OF PENNSYLVANIA




                                                 PROOF OF SERVICE
                                                           (Continued)




Served:                   Jessica Ann Rickabaugh
Service Method:           eService
Email:                    jrickabaugh@tlgattorneys.com
Service Date:             7/13/2020
Address:                  Tucker Law Group
                          Ten Penn Center, 1801 Market Street, Suite 2500
                          Philadelphia, PA 19103
Phone:                    215--98-2-2278
Representing:             Respondent Jessica Mathis
                          Respondent Kathy Boockvar

Served:                   Joe H. Tucker Jr.
Service Method:           eService
Email:                    jtucker@tlgattorneys.com
Service Date:             7/13/2020
Address:                  Tucker Law Group
                          1617 JFK Blvd., Suite 1700
                          Philadelphia, PA 19103
Phone:                    215--87-5-0609
Representing:             Respondent Jessica Mathis
                          Respondent Kathy Boockvar

Served:                   Kathleen Marie Kotula
Service Method:           eService
Email:                    kkotula@pa.gov
Service Date:             7/13/2020
Address:                  Room 306 North Office Building
                          401 North Street
                          Harrisburg, PA 17120-0500
Phone:                    (71-7) -783-0736
Representing:             Respondent Jessica Mathis
                          Respondent Kathy Boockvar




PACFile 1001                                               Page 2 of 7      Print Date: 7/13/2020 4:32 pm
                  Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 51 of 55




                                IN THE SUPREME COURT OF PENNSYLVANIA




                                                  PROOF OF SERVICE
                                                          (Continued)




Served:                   Mark Alan Aronchick
Service Method:           eService
Email:                    maronchick@hangley.com
Service Date:             7/13/2020
Address:                  One Logan Square
                          27th Floor
                          Philadelphia, PA 19103
Phone:                    215--49-6-7002
Representing:             Respondent Jessica Mathis
                          Respondent Kathy Boockvar

Served:                   Michele D. Hangley
Service Method:           eService
Email:                    mhangley@hangley.com
Service Date:             7/13/2020
Address:                  Hangley Aronchick Segal Pudlin & Schiller
                          One Logan Square, 27th Floor
                          Philadelphia, PA 19103
Phone:                    215--49-6-7061
Representing:             Respondent Jessica Mathis
                          Respondent Kathy Boockvar

Served:                   Robert Andrew Wiygul
Service Method:           eService
Email:                    rwiygul@hangley.com
Service Date:             7/13/2020
Address:                  Hangley Aronchick Segal Pudlin & Schiller
                          One Logan Square, 27th Floor
                          Philadelphia, PA 19103
Phone:                    215--49-6-7042
Representing:             Respondent Jessica Mathis
                          Respondent Kathy Boockvar




PACFile 1001                                              Page 3 of 7       Print Date: 7/13/2020 4:32 pm
                  Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 52 of 55




                                IN THE SUPREME COURT OF PENNSYLVANIA




                                                  PROOF OF SERVICE
                                                           (Continued)




Courtesy Copy

Served:                   Devin Arlie Winklosky
Service Method:           eService
Email:                    dwinklosky@porterwright.com
Service Date:             7/13/2020
Address:                  2783 Blackstone Drive
                          Gibsonia, PA 15044
Phone:                    434-989-9645
Representing:             Possible Intervenor National Republican Congressional Committee
                          Possible Intervenor Republican National Committee
                          Possible Intervenor Republican Party of Pennsylvania

Served:                   James Edmond DelBello Jr.
Service Method:           eService
Email:                    james.delbello@hklaw.com
Service Date:             7/13/2020
Address:                  Holland & Knight LLP
                          Cira Centre, 2929 Arch Street, Suite 800
                          Philadelphia, PA 10104
Phone:                    (21-5) -252-9524
Representing:             Possible Intervenor Bryan Cutler
                          Possible Intervenor Mike Turzai

Served:                   Kathleen A. Gallagher
Service Method:           eService
Email:                    KGallagher@porterwright.com
Service Date:             7/13/2020
Address:                  6 PPG Place
                          Third Floor
                          Pittsburgh, PA 15222
Phone:                    412-235-1466
Representing:             Possible Intervenor National Republican Congressional Committee
                          Possible Intervenor Republican National Committee
                          Possible Intervenor Republican Party of Pennsylvania




PACFile 1001                                              Page 4 of 7                       Print Date: 7/13/2020 4:32 pm
                  Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 53 of 55




                                IN THE SUPREME COURT OF PENNSYLVANIA




                                                  PROOF OF SERVICE
                                                           (Continued)




Served:                   Lawrence J. Tabas
Service Method:           eService
Email:                    lawrence.tabas@obermayer.com
Service Date:             7/13/2020
Address:                  1617 John F. Kennedy Blvd
                          One Penn Center
                          Philadelphia, PA 19103
Phone:                    215--66-5-3158
Representing:             Possible Intervenor Jake Corman
                          Possible Intervenor Joseph B. Scarnati, III

Served:                   Mathieu Jode Shapiro
Service Method:           eService
Email:                    mathieu.shapiro@obermayer.com
Service Date:             7/13/2020
Address:                  1617 John F. Kennedy Blvd.
                          19th Floor
                          Philadelphia, PA 19103
Phone:                    215--66-5-3014
Representing:             Possible Intervenor Jake Corman
                          Possible Intervenor Joseph B. Scarnati, III

Served:                   Richard P. Limburg
Service Method:           eService
Email:                    richard.limburg@obermayer.com
Service Date:             7/13/2020
Address:                  Obermayer Rebmann Maxwell & Hippel LLP
                          1500 Market Street, Suite 3400
                          Philadelphia, PA 19102
Phone:                    215--66-5-3000
Representing:             Possible Intervenor Jake Corman
                          Possible Intervenor Joseph B. Scarnati, III




PACFile 1001                                               Page 5 of 7      Print Date: 7/13/2020 4:32 pm
                  Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 54 of 55




                                     IN THE SUPREME COURT OF PENNSYLVANIA




                                                      PROOF OF SERVICE
                                                              (Continued)




Served:                       Russell David Giancola
Service Method:               eService
Email:                        rgiancola@porterwright.com
Service Date:                 7/13/2020
Address:                      Porter Wright Morris & Arthur LLP
                              6 PPG Place, Third Floor
                              Pittsburgh, PA 15222
Phone:                        412--23-5-4500
Representing:                 Possible Intervenor National Republican Congressional Committee
                              Possible Intervenor Republican National Committee
                              Possible Intervenor Republican Party of Pennsylvania

Served:                       Zachary Michael Wallen
Service Method:               eService
Email:                        zwallen@cpblawgroup.com
Service Date:                 7/13/2020
Address:                      301 South Hills Village Drive
                              Suite LL200-420
                              Pittsburgh, PA 15241
Phone:                        412-200-0842
Representing:                 Possible Intervenor Bryan Cutler
                              Possible Intervenor Mike Turzai




                    /s/ Adam Craig Bonin
                  (Signature of Person Serving)

Person Serving:               Bonin, Adam Craig
Attorney Registration No:     080929
Law Firm:                     The Law Office of Adam C. Bonin
Address:                      121 S Broad St
                              Ste 400
                              Philadelphia, PA 19107
Representing:                 Petitioner Crossey, Michael
                              Petitioner Pennsylvania Alliance for Retired Americans
                              Petitioner Thomas, Dwayne
                              Petitioner Weinreich, Brenda
                              Petitioner Weinreich, Irvin



PACFile 1001                                                  Page 6 of 7                       Print Date: 7/13/2020 4:32 pm
               Case 3:20-cv-00215-KRG Document 59-10 Filed 10/26/20 Page 55 of 55




                           IN THE SUPREME COURT OF PENNSYLVANIA




PACFile 1001                                Page 7 of 7                  Print Date: 7/13/2020 4:32 pm
